275 Wis. 2d 283 (2004)
2004 WI 121
685 N.W.2d 524
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Larry W. RADER, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
Larry W. RADER, Respondent.
No. 03-0484-D.
Supreme Court of Wisconsin.
Decided August 24, 2004.
The Court entered the following order on this date:
On June 11, 2004, Referee John E. Shannon, Jr. filed a report and recommendation, advising the court that he has determined, based on a stipulation executed by the parties and following a hearing on the matter, that Attorney Larry W. Rader is medically incapacitated *284 within the meaning of SCR 22.16(4); this court ordered Attorney Rader to show cause, in writing, by July 12, 2004 why his license should not be suspended; Attorney Rader has filed no response;
IT IS ORDERED that Attorney Larry W. Rader's license to practice law is temporarily suspended as of the date of this order and until reinstated by this court. He shall further comply with the requirements of SCR 22.26 relating to license suspension.